OWEN, Judge
(dissenting) :
Mr. Woodward sustained personal injuries when the motorcycle he was riding on South Olive Avenue in the City of West Palm Beach struck a trench extending across the roadway, causing him to be thrown from his motorcycle. His suit named as defendants the City of West Palm Beach, Rubin Construction Co., (the general contractor for the repair and paving of the street) and Appellant-Orton Construction Company (the subcontractor which had excavated the trench). Mr. Woodward recovered judgment against all three defendants.
Appellant excavated the trench, laid the telephone cables therein, and replaced the excavated material by 2:00 P.M. At that point its contractual obligation was completed, and there being no evidence that such work was performed negligently, appellant’s responsibility to the general public terminated. The fact that the fill material thereafter deteriorated while the site was under the control of the general contractor, Rubin Construction Co., was not, in my opinion, a valid basis upon which to permit the case against appellant to go to the jury. I would reverse the judgment as against appellant.